 


109 HR 4070 IH: To permit each of the territories of the United States to provide and furnish a statue honoring a citizen of the territory to be placed in Statuary Hall in the same manner as statues honoring citizens of the States are placed in Statuary Hall.
U.S. House of Representatives
2005-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4070 
IN THE HOUSE OF REPRESENTATIVES 
 
October 18, 2005 
Mr. Faleomavaega (for himself, Mrs. Christensen, Ms. Bordallo, and Mr. Fortuño) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To permit each of the territories of the United States to provide and furnish a statue honoring a citizen of the territory to be placed in Statuary Hall in the same manner as statues honoring citizens of the States are placed in Statuary Hall. 
 
 
1.Placement of statues of citizens of Territories in Statuary Hall 
(a)In generalSection 1814 of the Revised Statutes of the United States (2 U.S.C. 2131) is amended by adding at the end the following new sentence: For purposes of this section, the term State shall include American Samoa, Guam, the Commonwealth of Puerto Rico, and the United States Virgin Islands, except that the number of statues which may be provided and furnished by each such jurisdiction may not exceed one.. 
(b)Conforming amendment regarding procedures for replacement of statuesSection 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132), is amended— 
(1)in subsection (c), by inserting after more than two statues the following: (or, in the case of American Samoa, Guam, the Commonwealth of Puerto Rico, and the United States Virgin Islands, more than one statue); and 
(2)by adding at the end the following new subsection: 
 
(f)For purposes of this section, the term State shall include American Samoa, Guam, the Commonwealth of Puerto Rico, and the United States Virgin Islands. . 
 
